            Case 1:20-cv-03499-DKC Document 1 Filed 12/02/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND


UNITED STATES OF AMERICA                          )
                                                  )
       Plaintiff,                                 )
                                                  )   Civil Action No.
vs.                                               )
                                                  )
                                                  )
ESPERANZA BENNETT                                 )
                                                  )
       Defendant.                                 )
                                                  )


                      COMPLAINT FOR PERMANENT INJUNCTION

       Plaintiff, United States of America (“United States”), through its undersigned counsel,

hereby sues Defendant Esperanza Bennett (“Defendant”) and alleges as follows:

                                        INTRODUCTION

       1.      Starting as early as 2017 and continuing to the present, Defendant has assisted and

facilitated a predatory mail and wire fraud scheme that primarily victimizes senior citizens of the

United States. Participants in the scheme contact potential victims, falsely claim that those victims

have won a sweepstakes or lottery, and thereby induce the victims to transmit money to Defendant

to account for taxes and fees purportedly associated with victims’ falsely promised winnings.

       2.      The United States seeks to prevent continuing and substantial injury to victims of

this fraudulent scheme by bringing this action for a permanent injunction and other equitable relief

under 18 U.S.C. § 1345 to enjoin the ongoing commission of mail fraud and wire fraud in violation

of 18 U.S.C. §§ 1341 and 1343.
            Case 1:20-cv-03499-DKC Document 1 Filed 12/02/20 Page 2 of 5



                                 JURISDICTION AND VENUE

       3.      The Court has subject matter jurisdiction over this action under 18 U.S.C. § 1345

and 28 U.S.C. §§ 1331 and 1345.

       4.      Venue is proper in this district under 28 U.S.C. § 1391(b)(1).

                                             PARTIES

       5.      Plaintiff is the United States.

       6.      Defendant is a resident of Frederick, Maryland. Defendant engaged, and continues

to engage, in the conduct described in this Complaint from within the District of Maryland.

                                    FRAUDULENT SCHEME

       7.      Since at least as early as December 2017, Defendant has assisted and facilitated a

fraud scheme by accepting victim payments and providing those payments to participants of the

scheme.

       8.      Operators of the fraud scheme engage in a sweepstakes or lottery scam. Callers

associated with the fraud scheme contact victims, who often are senior citizens, and falsely claim

that the victims have won the lottery. Typically, the callers then tell the victim that he or she needs

to wire or otherwise transmit money to pay for fees and/or taxes allegedly associated with winning

the lottery. These claims are false and fraudulent, as the members of the scheme know the victim

has not won the lottery and that there is no need for the victim to wire fees and/or taxes associated

with winning the lottery.

       9.      Since at least December 2017, victims have been harmed by the fraudulent scheme

facilitated by Defendant. Defendant plays a critical role in the scheme by receiving victim

payments by mail and providing those payments to individuals in Jamaica engaged in the scheme.




                                                  2
          Case 1:20-cv-03499-DKC Document 1 Filed 12/02/20 Page 3 of 5



       10.     On or about November 14, 2019, Defendant spoke with United States Postal

Inspectors, who explained that by sending and receiving money and packages she was facilitating

lottery fraud, and advised her to stop participating in sweepstakes or lottery schemes. Defendant

then voluntarily signed an Unlicensed Money Transmitter Letter presented to her by United States

Postal Inspectors that described the nature of the fraudulent scheme. By signing the Letter,

Defendant acknowledged that if she continued to receive or send funds from sweepstakes victims,

she could face civil or criminal penalties.

       11.     Despite signing this letter, Defendant continues to assist and facilitate the fraud

scheme by receiving victim payments, and then providing those payments to participants of the

scheme.

                         DEFENDANT’S KNOWLEDGE OF FRAUD

       12.     Upon information and belief, the United States alleges that Defendant has

knowledge that her conduct facilitates a mail and wire fraud scheme.

                                      HARM TO VICTIMS

       13.     Victims suffer financial losses from the mail and wire fraud scheme facilitated by

Defendant.

       14.     The scheme disproportionately affects elderly victims.

       15.     Absent injunctive relief by this Court, Defendant’s conduct will continue to cause

injury to victims.

                                              COUNT I

       16.     Paragraphs 1-15 are incorporated by reference and realleged herein.

       17.     By reason of the conduct described herein, Defendant violated, is violating, and is

about to violate 18 U.S.C. §§ 1341 and 1343 by facilitating a scheme and artifice to defraud to



                                                 3
                Case 1:20-cv-03499-DKC Document 1 Filed 12/02/20 Page 4 of 5



obtain money or property by means of false or fraudulent representations with the intent to defraud,

and, in so doing, using interstate or foreign wire communications.

          18.      Upon a showing that Defendant is committing or about to commit wire fraud, the

United States is entitled, under 18 U.S.C. § 1345, to seek a permanent injunction restraining all

future fraudulent conduct and any other action that this Court deems just to prevent a continuing

and substantial injury to consumers.

          19.      As a result of the foregoing, the Court should enjoin Defendant’s conduct under 18

U.S.C. § 1345.

                                        RELIEF REQUESTED

Plaintiff, United States of America, requests of the Court the following relief:

          I.       That the Court issue a permanent injunction, pursuant to 18 U.S.C. § 1345, ordering

that Defendant is restrained from engaging, participating, or assisting in any lottery scam or money

transmitting business; and

          II.      That the Court order such other and further relief as the Court shall deem just and

proper.



                                                    Respectfully Submitted,

                                                    ROBERT K. HUR
                                                    UNITED STATES ATTORNEY


                                                    ________/s/________________
                                                    Evelyn Lombardo Cusson
                                                    Assistant United States Attorney
                                                    36 S. Charles Street, 4th Floor
                                                    Baltimore, Maryland 21201
                                                    Tel: 410-209-4833
                                                    Evelyn.cusson@usdoj.gov
                                                    GUSTAV W. EYLER

                                                    4
Case 1:20-cv-03499-DKC Document 1 Filed 12/02/20 Page 5 of 5



                             Director
                             Consumer Protection Branch

                             JACQUELINE BLAESI-FREED
                             Assistant Director
                             Consumer Protection Branch


                             /s/ Amy P. Kaplan__________
                             AMY P. KAPLAN
                             Trial Attorney
                             Consumer Protection Branch
                             United States Department of Justice
                             P.O. Box 386
                             Washington, DC 20044
                             Tel: (202) 598-8153
                             Fax: (202) 514-8742
                             amy.p.kaplan@usdoj.gov

                             Counsel for the United States of America




                             5
